UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-7113


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

ERIC L. JACKSON, a/k/a Tango,

                    Defendant - Appellant.



Appeal from the United States District Court for the Northern District of West Virginia,
at Wheeling. Frederick P. Stamp, Jr., Senior District Judge. (5:01-cr-00004-FPS-MJA-
1)


Submitted: December 21, 2017                                Decided: December 28, 2017


Before WILKINSON and DUNCAN, Circuit Judges, and HAMILTON, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Eric L. Jackson, Appellant Pro Se. Robert Hugh McWilliams, Jr., John Castle Parr,
Assistant United States Attorneys, OFFICE OF THE UNITED STATES ATTORNEY,
Wheeling, West Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Eric L. Jackson appeals the district court’s order denying Jackson’s pro se motion

seeking multiple forms of relief from his 2001 criminal judgment, including a sentence

reduction pursuant to 18 U.S.C. § 3582(c)(2) (2012) and Amendment 782 to the U.S.

Sentencing Guidelines Manual and the issuance of a writ of audita querela. We have

reviewed the record and find no reversible error. Accordingly, we affirm the district

court’s order. See United States v. Jackson, No. 5:01-cr-00004-FPS-MJA-1 (N.D.W. Va.

Aug. 14, 2017). We dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before this court and argument would not aid

the decisional process.



                                                                            AFFIRMED




                                           2